Citation Nr: 1040469	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002) based on a claim that 
the Veteran's death resulted from treatment at Department of 
Veterans Affairs (VA) medical facilities.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  The Veteran died in January 2004.  The Appellant is the 
Veteran's surviving spouse. 

The claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the VA's Regional 
Office (RO) in Montgomery, Alabama.

The issue of whether the Appellant is entitled to receive 
the Veteran's periodic compensation benefit for the month 
of his death (January 2004) under 38 U.S.C.A. § 5310 (West 
2002) has been raised by the record in an April 2004 
statement by the Appellant, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  The issue 
of entitlement to non-service connected burial benefits 
has been raised by the record in an April 2004 statement 
by the Appellant, but has not been adjudicated by 
the AOJ.   Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of  entitlement to DIC pursuant to 38 U.S.C.A. § 1151 
(West 2002) based on a claim that the Veteran's death resulted 
from treatment at VA medical facilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2004 from multisystem failure due 
to myelodysplastic syndrome.  

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  The evidence does not establish that the Veteran's death was 
causally related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death has not been met.  38 U.S.C.A. §§ 1310, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Appellant has contended that the Veteran's 
death from myelodysplastic syndrome was the result of his active 
military service. 

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for a disorder resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  A current disorder must be related to service or 
to an incident of service origin.  "[A] Veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the Veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

As previously mentioned, the Veteran died in January 2004 from 
multisystem failure due to myelodysplastic syndrome.  

Turning to the issue of whether service connection for the cause 
of the Veteran's death is warranted, the Board notes that the 
Veteran's service treatment records (STRs) are silent for any 
diagnosis of, complaints of, or treatment for abnormal blood 
tests or myelodysplastic syndrome.  His separation examination in 
1967 revealed no abnormalities in this regard.  

In addition, there are no nexus opinions of record linking the 
Veteran's myelodysplastic syndrome to his active military 
service.  For all of these reasons, service connection for the 
cause of the Veteran's death is not warranted.

In reaching this decision the Board has considered the 
Appellant's arguments in support of her assertions that the 
Veteran's myelodysplastic syndrome is related to his active 
military service.  However, the resolution of an issue that 
involves medical knowledge, such as the diagnosis of a disorder 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Appellant's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disorder even where not corroborated by contemporaneous medical 
evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  However, 
myelodysplastic syndrome requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Appellant's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2004, May 2005, and July 2005 provided the Appellant with 
an explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to be 
provided by her and what evidence the VA would attempt to obtain 
on her behalf.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the disabilities, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and, (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service-connected.  In July 2005 the 
Appellant was sent a notice letter fully complying with the 
requirements of Hupp.  21 Vet. App. at 342.

While the notices provided do not include any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision affirms 
the RO's denial, the Appellant is not prejudiced by the failure 
to provide her that further information.  For all of these 
reasons, the Board concludes that the appeal may be adjudicated 
without a remand for further notification.

VA has a duty to assist the Appellant in the development of the 
claim.  This duty includes assisting the Appellant in the 
procurement of STRs and pertinent treatment records and providing 
an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's STRs 
and post-service treatment records have been obtained.  The Board 
does not have notice of any additional relevant evidence that is 
available but has not been obtained.  A VA medical opinion has 
been obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Appellant's claim.  
Therefore, no further assistance to the Appellant with the 
development of evidence is required.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the 1151 claim can be 
properly adjudicated.  

The Appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA hospitalization, 
or medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability or death were service-
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but also 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40- 97.

Because the claim for DIC was filed subsequent to the Veteran's 
death in 2004, the version of § 1151 that is applicable to that 
claim is the amended version that is applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  (2010).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2)).

In March 2004, the Appellant filed her application for DIC 
benefits under 38 U.S.C.A. § 1151.  She has three assertions.  
First, the Appellant asserts that due to a 1990 post-service head 
injury, the Veteran was unable to understand the risks, side 
effects and the instructions for his medications, which thus 
caused his death.  Second, the Appellant asserts that the 
Veteran's blood tests were abnormal in 1999 and the VA physicians 
failed to diagnose the Veteran with myelodysplastic syndrome at 
that time.  Finally, the Appellant asserts that the Veteran's VA-
prescribed medications caused his death.

The Veteran served on active duty from October 1965 to October 
1967.  He was not service-connected for any disability during his 
lifetime.

VA medical treatment records were obtained from the VA Medical 
Centers (VAMCs) located in Pensacola, Florida, and in Biloxi, 
Mississippi.  These show that in December 1990, the Veteran was 
evaluated by the VA Neurology Department after a head trauma and 
a subdural hematoma.  He was diagnosed with post-traumatic 
organic brain syndrome, migraine headaches, and a seizure 
disorder.  Throughout his treatment for various disorders, the 
Veteran has been prescribed numerous medications, including 
Depakote, Olanzapine, Hydroxyzine, and Amtriptyline.  On several 
outpatient treatment visits, including in November 2000, November 
2002, June 2003, and December 2003, the Veteran received patient 
education on the risks and benefits of all of his prescribed 
medications.  

In July 2003, the Veteran was diagnosed with myelodysplastic 
syndrome by Dr. Patton, a private physician.  At this visit, Dr. 
Patton indicated in the outpatient treatment record that the 
Veteran was on a number of medications that "could be" suspect 
in reducing his blood cell numbers, particularly the Hydroxyzine 
and Olanzapine.  Dr. Patton instructed the Veteran to stop taking 
Hydroxyzine, and to contact his VA physician regarding the 
Olanzapine.

In August 2003, the Veteran saw Dr. Patton again.  The Veteran 
stated that he had stopped the Hydroxyzine and Olanzapine.  Dr. 
Patton also suggested that the Veteran should stop or substitute 
the Amitriptyline medication.  Dr. Patton added that he "would 
like to get [the Veteran] off of these medications for six to 
eight weeks to make sure that they are not contributory to his 
problem."

In August 2003, the Veteran told his VA physician that he wanted 
to stop his Amtriptyline and Olanxapine medications because of 
his myeloprofilerative disorder.  The VA physician noted that he 
could not find any reports of Olanzapine contributing to that 
disorder.  He stated that Amtriptyline does contribute to that 
disorder, and thus the VA physician stopped it.  

In January 2004, the Veteran died at a private facility in 
Monroeville, Alabama.  His death certificate, completed by Dr. 
D.H. of the private facility lists the cause of death as 
multisystem failure due to myelodysplastic syndrome.  An autopsy 
was not performed.

In October 2005, a VA medical opinion was obtained.  The VA 
physician reviewed the Veteran's entire claims file, including a 
review of the Veteran's complete blood counts (CBCs).  The VA 
physician stated that in January 1990, the Veteran's CBC was 
normal.  In January 1995, his white blood count was 4700, and his 
hematocrit was 36.  In May 1999, his white blood cell count was 
4300, his hematocrit was 37.5, and his platelet count was normal.  
In January 2002, his white blood cell count was 4800, his 
hematocrit was 36, and his platelet count was normal.  In June 
2003, his white blood cell count was 5900, his hematocrit was 
decreased at 29.9, and his platelet count was markedly decreased 
at 65,000.

The October 2005 VA physician determined that it is not at least 
as likely as not that the VA failed to exercise reasonable skill 
and care in the Veteran's treatment, including with his Depakote 
medication.  The VA physician based this opinion on the fact that 
he could find no documentation in the claims file that Depakote 
was identified by one of the Veteran's physicians as a medication 
that contributed to the Veteran's myelodysplastic syndrome.  The 
VA physician also concluded that the Veteran received appropriate 
patient education concerning the risks and benefits of his 
medications.  Additionally, the VA physician indicated that the 
Veteran's CBCs were appropriately monitored while the Veteran was 
on Depakote.  Further, the Veteran did not have aplastic anemia 
with bone marrow depression - a disorder that can be induced by 
drugs.  The Veteran's July 2003 bone marrow performed by the 
Veteran's private physician was packed with blood cells that were 
deformed and poorly developed.  The VA physician stated that this 
type of bone marrow was typical of myelodysplastic syndrome.  The 
VA physician also indicated that the cause of myelodysplastic 
syndrome is not known.  However, a patient's risk for 
myelodysplastic syndrome is increased by previous treatment with 
radiation or chemotherapy, exposure to benzene, or a positive 
family history.  The VA physician stated that he was not aware of 
an increased risk for myelodysplastic syndrome associated with 
treatment with Depakote.

The Board finds that a new VA medical opinion is needed before 
the Board can adjudicate this claim.  Specifically, the October 
2005 VA physician did not consider the Veteran's other VA-
prescribed medications, including Olanzapine, Hydroxyzine, and 
Amtriptyline, in making his determination.  Both VA and private 
physicians have indicated that these medications could have 
contributed to his myelodysplastic syndrome.  The October 2005 VA 
physician also did not address whether the Veteran's 1990 head 
injury could have prevented the Veteran from understanding the 
risks, side effects, and/or instructions of his VA-prescribed 
medications.  Additionally, although the VA physician documented 
all of the Veteran's various CBCs, the VA physician did not 
indicate whether these were abnormal or indicated early signs of 
myelodysplastic syndrome, as the Appellant contends.  Thus, the 
Board finds that another medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Return the case to the October 2005 VA 
physician (or if he is unavailable, to an 
appropriate specialist) for a medical 
opinion.  The physician should review the 
claims files in connection with the requested 
opinion.  The physician should provide the 
following opinion:

a.  The opinion should address the 
contention that VA physicians 
should have determined, diagnosed 
and treated the Veteran's 
myelodysplastic syndrome earlier 
based on blood tests which were 
done as early as 1999, and that 
this might have prevented the 
death.  The opinion should address 
whether there was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
VA in furnishing or failing to 
furnish the hospital care, medical 
or surgical treatment.  

b.  Is it at least as likely as 
not (i.e., whether it is 50 
percent or more probable) that the 
Veteran developed myelodysplastic 
syndrome in connection with VA 
treatment through the VAMC?  
Consider the Veteran's other VA-
prescribed medications, including 
Olanzapine, Hydroxyzine, and 
Amtriptyline, in making his 
determination.

c.  If and only if the 
myelodysplastic syndrome was a 
result of VA treatment, provide 
opinions as to: (1) whether it is 
at least as likely as not that the 
myelodysplastic syndrome was 
reasonably foreseeable; and (2) 
whether it is at least as likely 
as not that the myelodysplastic 
syndrome was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
VA in furnishing the hospital 
care, medical or surgical 
treatment.  The VA opinion should 
also address whether the Veteran's 
1990 head injury prevented the 
Veteran from understanding the 
risks, side effects, and 
instructions of his medications.  

A complete rationale should be expressed for 
all opinions provided.  If the physician 
finds that it would be helpful or necessary 
to obtain a consult from another physician in 
order to address the items enumerated above, 
that should be accomplished.

2.  After the above action has been 
completed, readjudicate the Veteran's claim 
of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151 based on a claim that the Veteran's 
death resulted from treatment at VA medical 
facilities.  If the claim remains denied, 
issue to the Veteran a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


